FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 03-30262
                Plaintiff-Appellee,
               v.                                   D.C. No.
                                                 CR-02-06067-FDB
MICAH J. GOURDE,
                                                    OPINION
             Defendant-Appellant.
                                            
        Appeal from the United States District Court
           for the Western District of Washington
        Franklin D. Burgess, District Judge, Presiding

                     Argued and Submitted
            June 9, 2004—San Francisco, California
            Panel Opinion Filed September 2, 2004

          Rehearing En Banc Granted July 14, 2005*

             Argued and Submitted En Banc
       September 27, 2005—San Francisco, California

             En Banc Opinion Filed March 9, 2006

Before: Mary M. Schroeder, Chief Judge, Stephen Reinhardt,
        Melvin Brunetti, Diarmuid F. O’Scannlain,
Pamela Ann Rymer, Andrew J. Kleinfeld, Sidney R. Thomas,
        M. Margaret McKeown, Ronald M. Gould,
 Consuelo M. Callahan, and Carlos T. Bea, Circuit Judges.

   *The court voted to rehear this case en banc. United States v. Gourde,
382 F.3d 1003 (9th Cir. 2004), rehearing en banc granted, 416 F.3d 961
(9th Cir. 2005).

                                 2357
2358     UNITED STATES v. GOURDE
       Opinion by Judge McKeown;
       Dissent by Judge Reinhardt;
        Dissent by Judge Kleinfeld
2360             UNITED STATES v. GOURDE


                      COUNSEL

Colin Fieman, Assistant Federal Public Defender, Tacoma,
Washington, for appellant Micah Gourde.
                      UNITED STATES v. GOURDE                      2361
Janet L. Freeman, Assistant United States Attorney, Seattle,
Washington, for appellee United States.


                              OPINION

McKEOWN, Circuit Judge:

   The term “Lolita” conjures up images ranging from the lit-
erary depiction of the adolescent seduced by her stepfather in
Vladimir Nabokov’s novel1 to erotic displays of young girls
and child pornography. This case requires us to consider prob-
able cause to search a computer for child pornography in the
context of an Internet website, known as “Lolitagurls.com,”
that admittedly displayed child pornography.

   Micah Gourde appeals from the district court’s denial of his
motion to suppress more than 100 images of child pornogra-
phy seized from his home computer. Gourde claims that the
affidavit in support of the search lacked sufficient indicia of
probable cause because it contained no evidence that Gourde
actually downloaded or possessed child pornography. We dis-
agree. Based on the totality of the circumstances, the magis-
trate judge who issued the warrant made a “practical,
common-sense decision” that there was a “fair probability”
that child pornography would be found on Gourde’s com-
puter. Illinois v. Gates, 462 U.S. 213, 238 (1983).2 The Fourth
Amendment requires no more.
  1
   Vladimir Nabokov, Lolita (1955).
  2
   We need not reach the issue of good faith under United States v. Leon,
468 U.S. 897 (1984), because we hold there was probable cause to issue
a search warrant.
2362                 UNITED STATES v. GOURDE
                          BACKGROUND

  I.    THE AFFIDAVIT

   In May 2002, the FBI requested a warrant to search the res-
idence of Micah Gourde for the purpose of seizing computer
equipment and other materials containing evidence that he
“probably caused the uploading, downloading and transmis-
sion of child pornography over the Internet” in violation of 18
U.S.C. §§ 2252 and 2252A, which criminalize the possession,
receipt and transmission of child pornography. The following
facts come from Special Agent David Moriguchi’s affidavit in
support of the search warrant. See United States v. Anderson,
453 F.2d 174, 175 (9th Cir. 1971) (“[A]ll data necessary to
show probable cause for the issuance of a search warrant must
be contained within the four corners of a written affidavit
given under oath.”).

  In August 2001, an undercover FBI agent discovered a
website called “Lolitagurls.com.” The first page of the site
contained images of nude and partially-dressed girls, some
prepubescent, along with this text:

       Lolitagurls.com offers hard to find pics! With
       weekly updates and high quality pix inside, you cant
       go wrong if you like young girls! Lolitas..Full size
       High Quality Pictures inside Join Now - instant
       access here THIS SITE updated weekly WITH NEW
       LOLITA PICS This site is in full compliance with
       United States Code Title 18 Part I Chapter 110 Sec-
       tion 2256.

The first page directed the user to a second page with more
images of nude girls, some prepubescent, including three
images displaying the genital areas of minors, and a caption
reading “Lolitas age 12-17.” The second page contained this
text:
                   UNITED STATES v. GOURDE                  2363
    Welcome to Lolitagurls. Over one thousand pictures
    of girls age 12-17! Naked lolita girls with weekly
    updates! What you will find here at Lolitagurls.com
    is a complete collection of young girl pics. BONUS:
    You can get movies/mpegs at our partners site after
    you join if you wish.

The second page also had testimonials from website mem-
bers, such as “This lolita site has everything with young
girls!” and “I’ve never seen in my life the pics of so cute pre-
teen girls.” This page offered the viewer three ways to see
other pages on the website: (1) take a free tour of the site, (2)
become a new member of the site, or (3) log in as a returning
member.

   As part of his investigation, the undercover agent joined the
website and was a member from August to December 2001.
The membership fee was $19.95 per month, deducted auto-
matically from the member’s credit card. Lancelot Security
handled credit card processing and access control for
Lolitagurls.com. Members received unlimited access to the
website and were “allowed . . . to download images directly
from the website.” Browsing the entire website, whose “pri-
mary feature was the images section,” the undercover agent
captured “hundreds of images” that “included adult pornogra-
phy, child pornography, and child erotica.” These images
included the lascivious display of the breasts and genitalia of
girls under the age of eighteen.

   The FBI eventually identified the owner and operator of
Lolitagurls.com and, in January 2002, executed a search war-
rant. Among the seized items was his computer, which con-
tained child pornography images that had been posted to the
Lolitagurls.com website. The owner “admitted . . . that
‘Lolitagurls.com’ was a child pornography website he oper-
ated as a source of income.”

  In response to a follow-up subpoena, Lancelot Security
provided the FBI with information on Lolitagurls.com’s sub-
2364               UNITED STATES v. GOURDE
scribers. Lancelot’s records listed Gourde as a member and
provided his home address, date of birth, email address, and
the fact that he had been a subscriber from November 2001
until January 2002. Gourde never cancelled his membership
—the FBI shut down the site at the end of January, while he
was still a member.

   The affidavit contained extensive background information
on computers and the characteristics of child pornography
collectors. One section set out legal and computer terms rele-
vant to understanding how downloading and possessing child
pornography would violate 18 U.S.C. § 2252. Citing FBI
computer experts, the affidavit explained that if a computer
had ever received or downloaded illegal images, the images
would remain on the computer for an extended period. That
is, even if the user sent the images to “recycle” and then
deleted the files in the recycling bin, the files were not actu-
ally erased but were kept in the computer’s “slack space” until
randomly overwritten, making even deleted files retrievable
by computer forensic experts. Any evidence of a violation of
18 U.S.C. § 2252 would almost certainly remain on a com-
puter long after the file had been viewed or downloaded and
even after it had been deleted.

   The affidavit also described the use of computers for child
pornography activities. Based on his experience and that of
other FBI experts, Moriguchi wrote that “[p]aid subscription
websites are a forum through which persons with similar
interests can view and download images in relative privacy.”
He described how collectors and distributors of child pornog-
raphy use the free email and online storage services of Inter-
net portals such as Yahoo! and Hotmail, among others, to
operate anonymously because these websites require little
identifying information. Communications through these por-
tals result in both the intentional and unintentional storage of
digital information, and a “user’s Internet activities generally
leave traces or ‘footprints’ in the web cache. . . .” Drawing on
the expertise of the FBI Behavioral Analysis Unit, the affida-
                    UNITED STATES v. GOURDE                    2365
vit listed certain “traits and characteristics . . . generally found
to exist and be true in . . . individuals who collect child por-
nography.” According to the affidavit, the majority of collec-
tors are sexually attracted to children, “collect sexually
explicit materials” including digital images for their own sex-
ual gratification, also collect child erotica (images that are not
themselves child pornography but still fuel their sexual fanta-
sies involving children), “rarely, if ever, dispose of their sexu-
ally explicit materials,” and “seek out like-minded
individuals, either in person or on the Internet.”

   The affidavit concluded by identifying facts about Gourde
that made it fairly probable that he was a child pornography
collector and maintained a collection of child pornography
and related evidence: (1) Gourde “took steps to affirmatively
join” the website; (2) the website “advertised pictures of
young girls”; (3) the website offered images of young girls
engaged in sexually explicit conduct; (4) Gourde remained a
member for over two months, although he could have cancel-
led at any time; (5) Gourde had access to hundreds of images,
including historical postings to the website; and (6) any time
Gourde visited the website, he had to have seen images of
“naked prepubescent females with a caption that described
them as twelve to seventeen-year-old girls.”

  II.   PROCEDURAL BACKGROUND

  On the strength of Moriguchi’s affidavit, the magistrate
judge issued a warrant to search Gourde’s residence and com-
puters. The FBI searched Gourde’s house and seized his com-
puter, which contained over 100 images of child pornography
and erotica.

   Gourde filed a motion to suppress the images found on his
computer. At the suppression hearing, the district court heard
testimony from two FBI agents, including Moriguchi. The
district court restricted its ruling to “the face of the affidavit,”
and denied Gourde’s motion to suppress. The district court
2366               UNITED STATES v. GOURDE
determined that the recitations in the affidavit supported a fair
probability that evidence of a crime would be found on
Gourde’s computer. The judge applied a “common sense
approach” to conclude that evidence of a subscription to even
a “mixed” site—one that offered both legal adult pornography
and illegal child pornography—provided the necessary “fair
probability” to “look further.”

   Shortly after, Gourde pleaded guilty to one count of posses-
sion of visual depictions of minors engaged in sexually
explicit conduct in violation of 18 U.S.C. §§ 2252(a)(4)(B),
2252(b)(2) and 2256. In the plea agreement, he admitted to
having “hundreds” of such images on his computer. Gourde
conditioned his guilty plea on his right to appeal the district
court’s denial of his motion to suppress.

                          DISCUSSION

   [1] Our starting point is the Fourth Amendment, which pro-
hibits “unreasonable searches and seizures,” and its Warrants
Clause, which requires that “no warrants shall issue, but upon
probable cause, supported by Oath or affirmation, and particu-
larly describing the place to be searched and the persons or
things to be seized.” U.S. Const. amend. IV. The contours of
probable cause were laid out by the Supreme Court in its 1983
landmark decision, Illinois v. Gates, 462 U.S. 213. In contrast
to the more exacting, technical approach to probable cause in
cases before Gates, see id. at 230 n.6, Gates itself marked a
return to the “totality of the circumstances” test and empha-
sized that probable cause means “fair probability,” not cer-
tainty or even a preponderance of the evidence. Id. at 246. In
short, a magistrate judge is only required to answer the “com-
monsense, practical question whether there is ‘probable
cause’ to believe that contraband or evidence is located in a
particular place” before issuing a search warrant. Id. at 230.

   The Supreme Court also used Gates as a vehicle to elabo-
rate on our role as a reviewing court. We are not in a position
                      UNITED STATES v. GOURDE                        2367
to flyspeck the affidavit through de novo review. Id. at 236
(“[A]fter-the-fact scrutiny by courts of the sufficiency of the
affidavit should not take the form of de novo review”).
Rather, the magistrate judge’s determination “should be paid
great deference.” Id. (quoting Spinelli v. United States, 393
U.S. 410, 419 (1969)). This deferential approach is the antith-
esis of a “grudging or negative attitude” toward search war-
rants and “a hypertechnical rather than a commonsense”
analysis. Ventresca v. United States, 380 U.S. 102, 108-09
(1965); accord United States v. Seybold, 726 F.2d 502, 505
(9th Cir. 1983) (holding that our limited scope to review sim-
ply means determining whether the magistrate had a substan-
tial basis for concluding there was a fair probability that
evidence would be found).

  We conclude that the affidavit contained sufficient facts to
support the magistrate judge’s finding that there was a “fair
probability” that Gourde’s computer contained evidence that
he violated 18 U.S.C. §§ 2252 or 2252A.3

   [2] Turning first to the website itself, the evidence is
unequivocal that Lolitagurls.com was a child pornography site
whose primary content was in the form of images. Indeed, the
owner admitted that it “was a child pornography website that
he operated as a source of income.” The owner’s confession
to the FBI established that Lolitagurls.com actually contained
illegal content, the possession, receipt or transfer of which
would be a violation of 18 U.S.C. § 2252. Thus, the magis-
trate judge had no reason to question whether the images
  3
    In briefing and argument, the parties focused on whether the affidavit
supported a finding of probable cause that Gourde violated 18 U.S.C.
§ 2252(a)(4)(B), knowing possession of child pornography, presumably
because Gourde pleaded guilty to this provision. Significantly, the warrant
authorized the FBI to look for evidence that Gourde had violated any part
of §§ 2252 or 2252A. These provisions criminalize not only possession,
but they also criminalize knowing shipment of illegal images,
§ 2252(a)(1), receipt or distribution, § 2252(a)(2), sale, § 2252(a)(3), or
attempt or conspiracy to commit any of these acts, § 2252(b)(1).
2368                  UNITED STATES v. GOURDE
described constituted child pornography because the owner
himself acknowledged he purveyed illegal images. This fact
alone renders futile Gourde’s piecemeal attempts to chip away
at the affidavit by identifying shortcomings in the description
of images—i.e., that the FBI failed to describe images meet-
ing the definition of child pornography, that the agent had no
basis for determining how old the girls were, and that the
website also contained legal content (i.e., adult pornography
and child erotica). In the face of the owner’s admission that
he was operating a child pornography website, the prophylac-
tic disclaimer that “[t]his site is in full compliance with
United States Code, Title 18 Part I Chapter 110 Section 2256”
is mere window dressing that absolves the owner or users of
nothing.

   [3] The affidavit then moves from one certainty, that child
pornography was on the website, to another—that Gourde had
access and wanted access to these illegal images. Gourde sub-
scribed to Lolitagurls.com for over two months, from Novem-
ber 2001 to January 2002. As a paying member, Gourde had
unlimited access to hundreds of illegal images. He clearly had
the means to receive and possess images in violation of 18
U.S.C. § 2252. But more importantly, Gourde’s status as a
member manifested his intention and desire to obtain illegal
images.

   Membership is both a small step and a giant leap. To
become a member requires what are at first glance little, easy
steps. It was easy for Gourde to submit his home address,
email address and credit card data, and he consented to have
$19.95 deducted from his credit card every month. But these
steps, however easy, only could have been intentional and
were not insignificant. Gourde could not have become a mem-
ber by accident or by a mere click of a button.4 This reality
  4
    Cf. United States v. Froman, 355 F.3d 882, 885 (5th Cir. 2004)
(observing that membership in the Candyman eGroup, a forum dedicated
to child pornography, was free and as simple as “clicking the subscribe
link on the main web page”). In Froman, the Fifth Circuit concluded that
there was probable cause to believe that members of the eGroup possessed
child pornography. Id. at 890-91.
                   UNITED STATES v. GOURDE                 2369
is perhaps easier to see by comparing Gourde to other arche-
typical visitors to the site. Gourde was not an accidental
browser, such as a student who came across the site after
“Googling” the term “Lolita” while researching the Internet
for a term paper on Nabokov’s book. Nor was Gourde some-
one who took advantage of the free tour but, after viewing the
site, balked at taking the active steps necessary to become a
member and gain unlimited access to images of child pornog-
raphy. Gourde is different still from a person who actually
mustered the money and nerve to become a member but, the
next morning, suffered buyer’s remorse or a belated fear of
prosecution and cancelled his subscription. Instead, Gourde
became a member and never looked back—his membership
ended because the FBI shut down the site. The affidavit left
little doubt that Gourde had paid to obtain unlimited access to
images of child pornography knowingly and willingly, and
not involuntary, unwittingly, or even passively. With evidence
from Lancelot Security, the FBI linked the email user—
“gilbert_95@yahoo.com,”        a    known      subscriber    to
Lolitagurls.com— to Gourde and to his home address in Cas-
tle Rock, Washington.

   [4] Having paid for multi-month access to a child pornogra-
phy site, Gourde was also stuck with the near certainty that
his computer would contain evidence of a crime had he
received or downloaded images in violation of § 2252.
Thanks to the long memory of computers, any evidence of a
crime was almost certainly still on his computer, even if he
had tried to delete the images. FBI computer experts, cited in
the affidavit, stated that “even if . . . graphic image files[ ]
have been deleted . . . these files can easily be restored.” In
other words, his computer would contain at least the digital
footprint of the images. It was unlikely that evidence of a
crime would have been stale or missing, as less than four
months had elapsed between the closing of the Lolitagur-
ls.com website and the execution of the search warrant. See
United States v. Lacy, 119 F.3d 742, 746 (9th Cir. 1997)
(holding that the nature of the crime involving child pornogra-
2370               UNITED STATES v. GOURDE
phy, as set forth in the affidavit, “provided ‘good reason[ ]’ to
believe the computerized visual depictions downloaded by
Lacy would be present in his apartment when the search was
conducted ten months later”).

   [5] Given this triad of solid facts—the site had illegal
images, Gourde intended to have and wanted access to these
images, and these images were almost certainly retrievable
from his computer if he had ever received or downloaded
them—the only inference the magistrate judge needed to
make to find probable cause was that there was a “fair proba-
bility” Gourde had, in fact, received or downloaded images.
Gates supports the principle that a probable cause determina-
tion may be based in part on reasonable inferences. See 462
U.S. at 240 (noting that a magistrate judge may “draw such
reasonable inferences as he will from the material supplied to
him by applicants for a warrant”).

   [6] Here, the reasonable inference that Gourde had received
or downloaded images easily meets the “fair probability” test.
It neither strains logic nor defies common sense to conclude,
based on the totality of these circumstances, that someone
who paid for access for two months to a website that actually
purveyed child pornography probably had viewed or down-
loaded such images onto his computer. See Gates, 462 U.S.
at 246. Together these facts form the basis of the totality-of-
the-circumstances analysis that informs the probable cause
determination. Employing the principles of Gates—
practicality, common sense, a fluid and nontechnical concep-
tion of probable cause, and deference to the magistrate’s
determination—we conclude that the search warrant was sup-
ported by probable cause.

   Other circuits, facing nearly identical facts, have reached
the same result for the same reason. See United States v. Mar-
tin, 426 F.3d 68, 75 (2d Cir. 2005) (“It is common sense that
an individual who joins such a site would more than likely
download and possess such material.”); United States v. Fro-
                    UNITED STATES v. GOURDE                  2371
man, 355 F.3d 882, 890-91 (5th Cir. 2002) (“[I]t is common
sense that a person who voluntarily joins a group such as Can-
dyman, remains a member of the group for approximately a
month without cancelling his subscription, and uses screen
names that reflect his interest in child pornography, would
download such pornography from the website and have it in
his possession.”).

   The details provided on the use of computers by child por-
nographers and the collector profile strengthen this inference
and help “provide[ ] context” for the “fair probability” that
Gourde received or downloaded images. See United States v.
Hay, 231 F.3d 630, 636 (9th Cir. 2000) (reasoning that the
collector profile “form[ed] the basis upon which the magis-
trate judge could plausibly conclude that those files were still
on the premises”). The FBI agent concluded that Gourde fit
the collector profile because he joined a paid subscription
website dedicated to child pornography, where “persons with
similar interests can view and download images in relative
privacy.” Most collectors “are persons who have a sexual
attraction to children,” and Gourde’s membership was a mani-
festation of that attraction. Collectors act like “pack rats”
because they have difficulty obtaining images of child por-
nography. As such, they are inclined to download and keep
such images for a long period of time, and they “rarely, if
ever, dispose of their sexually explicit materials.” This profile
tracks the collector profiles that supported a finding of proba-
ble cause in other cases in this circuit and others. See, e.g.,
Lacy, 119 F.3d at 746 (“[T]he affiant explained that collectors
and distributors of child pornography value their sexually
explicit materials highly, ‘rarely if ever’ dispose of such mate-
rial, and store it ‘for long periods’ in a secure place, typically
in their homes.”); Martin, 426 F.3d at 75.

   The Second Circuit’s recent decision in Martin is instruc-
tive. Martin stemmed from a widespread investigation of sev-
eral pornographic websites—“Candyman,” “girls12-16,” and
“shangri_la.” Id. at 70. Like the affidavit here, in addition to
2372                UNITED STATES v. GOURDE
details about the specific website and target of the search, the
affidavit in Martin “contained an extensive background dis-
cussion of the modus operandi of those who use computers
for collecting and distributing child pornography, including
their reliance on e-groups, e-mail, bulletin boards, file trans-
fers, and online storage.” Id. at 75. The affidavit also spelled
out “the characteristics and proclivities of child-pornography
collectors, specifically how they tend to collect such material,
store it, and rarely destroy or discard it.” Id. The Second Cir-
cuit, in line with other circuits, had no difficulty concluding
that such an affidavit rose to the level of “fair probability” and
established probable cause. Id. at 76; see also United States
v. Riccardi, 405 F.3d 852, 860-61 (10th Cir. 2005) (holding
that affidavit’s statement that “possessors of child pornogra-
phy often obtain and retain images of child pornography on
their computers,” along with other facts, was “more than
enough to support” probable cause); United States v. Chro-
bak, 289 F.3d 1043, 1046 (8th Cir. 2002) (holding that affida-
vit supported probable cause, in part, based on “professional
experience that child pornographers generally retain their por-
nography for extended periods”).

   Gourde seeks to sidestep the “fair probability” standard and
elevate probable cause to a test of near certainty. In the face
of the clear teaching of Gates, Gourde argues that probable
cause was lacking because the government could have deter-
mined with certainty whether he had actually downloaded
illegal images. According to Gourde, the FBI could have
found any records of his downloads from Lolitagurls.com
from the owner’s computer, which the FBI seized before con-
ducting the search of Gourde’s residence. Gourde posits that
absent such concrete evidence, the profile data and other facts
are insufficient to support a warrant.

   Whether the FBI could or would have found such data on
the owner’s computer is not clear from the record, nor is this
inquiry the one demanded by precedent. To be sure, this addi-
tional data would have transformed a “fair probability” to a
                       UNITED STATES v. GOURDE                         2373
“near certainty” that Gourde had received or possessed illegal
images. Better yet, had the FBI caught him at his computer
downloading the images, the certainty would have been 100
percent. Gates, however, does not compel the government to
provide more facts than necessary to show a “fair probability”
that Gourde had committed a crime.5 Gourde’s approach
imposes a standard explicitly rejected by Gates. He confuses
the relaxed standard of “fair probability” with the higher stan-
dards imposed at trial. Gates, 462 U.S. at 235 (“Finely-tuned
standards such as proof beyond a reasonable doubt or by a
preponderance of the evidence, useful in formal trials, have
no place in the magistrate’s decision.”). The Supreme Court
requires neither a prima facie showing nor an affidavit con-
taining facts that make it “more likely true than false” that
Gourde possessed child pornography. Texas v. Brown, 460
U.S. 730, 742 (1983).
   5
     In dissent, Judge Reinhardt cites Franks v. Delaware, 438 U.S. 154,
155-56, 171-72 (1978), and claims that the affidavit suffered from a mate-
rial omission, namely that the government could have searched the
owner’s computer and determined with certainty whether Gourde had
downloaded illegal images. Here, the affidavit candidly described that the
FBI had seized the owner’s computer, a fact that figured into the totality
of the circumstances analysis. Nothing suggests that the government inten-
tionally or recklessly omitted any facts or affirmatively avoided searching
the owner’s computer. To call the FBI’s failure to check the owner’s com-
puter “conscious avoidance” is pure speculation. Whether the FBI could
have obtained verification of Gourde’s downloads through a digital exami-
nation of the computer is the wrong question to answer. In any event, the
benchmark is not what the FBI “could have” done. An affidavit may sup-
port probable cause even if the government fails to obtain potentially dis-
positive information. See United States v. Miller, 753 F.2d 1475, 1481 (9th
Cir. 1985) (holding that an affidavit supported probable cause even though
“[i]ndependent verification could have been easily accomplished in this
case” and the “officers failed to take these simple steps”); United States
v. Ozar, 50 F.3d 1440, 1446 (8th Cir. 1995) (“[T]he magistrate judge erred
in focusing his Franks v. Delaware analysis on what the FBI could have
learned with more investigation . . . .”); United States v. Dale, 991 F.2d
819, 844 (D.C. Cir. 1993) (noting that “failure to investigate fully is not
evidence of an affiant’s reckless disregard for the truth” and that “probable
cause does not require an officer to . . . accumulate overwhelming corrob-
orative evidence.”) (internal quotation marks omitted).
2374               UNITED STATES v. GOURDE
   Gourde also argues that reversal is dictated by United
States v. Weber, 923 F.2d 1338 (9th Cir. 1991). Weber illus-
trates why the Supreme Court has emphasized that “probable
cause is a fluid concept—turning on the assessment of proba-
bilities in particular factual contexts—not readily, or even
usefully reduced to a neat set of legal rules.” Gates, 462 U.S.
at 232.

   The circumstances in Weber, which did not even involve
the Internet, were hardly comparable to Gourde’s situation.
Two years before the search warrant was sought, Weber was
targeted for investigation after failing to pick up a parcel
addressed to him that “apparently depict[ed] the sexual
exploitation of children.” See Weber, 923 F.2d at 1340. Noth-
ing came of that incident. Id. Then, two years later, the Cus-
toms Service sent Weber a fictitious solicitation from which
he ordered, sight unseen, four pictures advertised as child por-
nography. The affidavit recited these details, along with a
general description of the proclivities of “pedophiles” and
“child pornography collectors,” without showing the connec-
tion between Weber and these profiles and without addressing
the two year lag between the first incident and the new solici-
tation. Id. at 1340-41.

   Agents executed the warrant and seized not only the four
photographs ordered but a host of other images of child por-
nography that Weber later moved to suppress. Weber did not
challenge the seizure of the four photographs, only the other
images. We reversed the denial of the suppression motion
because the warrant would “justify virtually any search of the
home of a person who has once placed an order for child
pornography—even if he never receives the materials
ordered.” Id. at 1344. The affidavit also was deficient because
it did not “lay a foundation which shows that the person sub-
ject to the search is a member of the class” of collectors. Id.
at 1345.

   Weber involved child pornography but otherwise bears lit-
tle resemblance to Gourde’s situation. Gourde’s continuous,
                   UNITED STATES v. GOURDE                2375
affirmative steps to access a child pornography website can
hardly be compared to the single controlled buy in Weber two
years after his initial, and unconsummated, foray into child
pornography. Nor is the deficiency in the Weber affidavit
present here—the Moriguchi affidavit specifically identified
the circumstances linking the collector profile to Gourde.

   We view Weber as distinguished by its facts, and we are
not persuaded by Gourde’s argument that it dictates the out-
come of his case. Weber cannot be read to support Gourde’s
position—that a search warrant for child pornography may
issue only if the government provides concrete evidence,
without relying on any inferences, that a suspect actually
receives or possesses images of child pornography—without
running afoul of Gates.

   [7] We conclude where the dissents begin. Given the cur-
rent environment of increasing government surveillance and
the long memories of computers, we must not let the nature
of the alleged crime, child pornography, skew our analysis or
make us “lax” in our duty to guard the privacy protected by
the Fourth Amendment. We are acutely aware that the digital
universe poses particular challenges with respect to the Fourth
Amendment. But the result in this case, which hews to
Supreme Court precedent, is hardly a step down the path of
laxity and into the arms of Big Brother. The district court did
not err in its denial of Gourde’s motion to suppress the more
than 100 images on his computer containing child pornogra-
phy.

   AFFIRMED as to the conviction; REMANDED to the
three-judge panel to consider Gourde’s request for a limited
remand under United States v. Ameline, 409 F.3d 1073 (9th
Cir. 2005) (en banc).
2376                 UNITED STATES v. GOURDE
REINHARDT, Circuit Judge, dissenting:

   In this age of increasing government surveillance, lawful
and unlawful, and of the retention of all our deeds and
thoughts on computers long after we may believe they have
been removed, it is important that courts not grow lax in their
duty to protect our right to privacy and that they remain vigi-
lant against efforts to weaken our Fourth Amendment protec-
tions. It is easy for courts to lose sight of these objectives
when the government seeks to obtain evidence of child por-
nography or narcotics violations. Here, I believe, our court is
making an unfortunate error. Let me be clear — no one is
suggesting “fly-specking” this case. What is needed instead is
a sensitivity to constitutional principles.

   The government purports to apply the “totality of the cir-
cumstances” test when assessing whether there was a “fair
probability” that Gourde possessed illegal images on his com-
puter at the time the warrant was issued. In reaching its con-
clusion that a fair probability did exist, the majority ignores
a critical circumstance: At the time the government sought the
warrant, it possessed direct evidence that established whether
Gourde in fact had or had not downloaded illegal images to
his computer (and thus had them in his possession), yet the
government chose not to avail itself of that information. It
offered no excuse for its failure to do so, despite the critical
nature of the evidence it possessed. The government’s actions
might fairly be said, at the least, to have constituted “con-
scious avoidance.”

   Had the government not had the critical, indeed dispositive,
evidence in its possession, the evidence that is set forth in the
affidavit might have been sufficient to support a finding of
probable cause.1 However, when the government’s failure to
examine the critical evidence is considered along with the
limited information proffered in the affidavit, it cannot be said
  1
   I have some doubts about the question but I need not decide it here.
                       UNITED STATES v. GOURDE                         2377
that, all things considered, there was a “fair probability” that
evidence that Gourde violated 18 U.S.C. §§ 2252 or 2252A
would be found on his computer.2

  Possessing a computer that would reveal whether the defen-
dant had downloaded child pornography and declining to
examine it is similar to possessing pictures of a murder in
progress and failing to look at them before seeking an arrest
warrant for someone thought to be a suspect. In such circum-
   2
     On this basis, Gourde had a valid Franks claim, in that material omis-
sions from the affidavit led the magistrate to issue a warrant for which
there was no probable cause. See Franks v. Delaware, 438 U.S. 154, 156
(1978). Under Franks, if a criminal defendant establishes by a preponder-
ance of the evidence that an officer recklessly omitted material informa-
tion from the affidavit, and if the affidavit considered with the omitted
evidence is insufficient to establish probable cause, then the “warrant must
be voided and the fruits of the search excluded to the same extent as if
probable cause was lacking.” Id. Here, the affidavit omitted material infor-
mation which, if considered along with the material in the affidavit, would
have required a finding of a lack of probable cause.
   The majority argues that it is irrelevant that the government failed to
examine the critical evidence it had in its possession, claiming that “the
benchmark is not what the FBI ‘could have’ done. An affidavit may sup-
port probable cause even if the government fails to obtain potentially dis-
positive information.” Ante at 2373 n.5. The majority misses the point. In
the cases the majority relies upon to support its argument, the potentially
dispositive evidence was not in the government’s possession at the time
it applied for the search warrant. In that circumstance, the courts held, the
government is not required to go beyond the facts in its possession and
obtain additional evidence through further investigation. See United States
v. Miller, 753 F.2d 1475, 1479-81 (9th Cir. 1985); United States v. Ozar,
50 F.3d 1440, 1446 (8th Cir. 1995); United States v. Dale, 991 F.2d 819,
844 (D.C. Cir. 1993). Here, however, the government already had
acquired the dispositive facts, but failed to avail itself of them or to men-
tion in the affidavit that, as a result of having seized the computer of the
owner and operator of Lolitagurls.com, it possessed the records of what
images, if any, had been sent to Gourde through the website. Nothing in
the cases cited by the majority even suggests that the government’s failure
to disclose that it possessed but did not examine dispositive evidence
before it sought a warrant is anything other than a material omission rele-
vant to the magistrate’s determination of probable cause.
2378               UNITED STATES v. GOURDE
stance, unless probable cause was irrefutably established
without the dispositive evidence, an evaluation of the totality
of the circumstances, both affirmative and negative, would
require a finding of lack of probable cause. The “lack” could
be resolved quickly by an examination of the evidence in the
government’s possession. Until then, however, the evidence
would simply be too problematic; given the government’s
unexplained behavior it would fall short of meeting the “fair
probability” test. Certainly, a “common-sense” analysis would
tell the magistrate, if he knew of the government’s omission,
that something was wrong. Had the magistrate been advised
of all the relevant facts, I doubt that he would have issued the
warrant; rather, I would expect he would have told the gov-
ernment to go away and come back after it had looked at the
website owner’s computer and determined whether there was
indeed probable cause.

   The majority improperly brushes aside the importance of
the government’s ability to determine whether Gourde had
downloaded or received illegal images. It argues that it did
not need to prove that Gourde definitely downloaded or
received illegal images in order to show that there was a “fair
probability” that he possessed such images on his computer.
Ante at 2373. That is certainly true — but it is not the issue
in the present case. In concluding that the government’s abil-
ity to determine Gourde’s download history is immaterial to
the probable cause analysis, the majority confuses two differ-
ent types of information: evidence that the government could
have obtained but that it did not possess at the time it applied
for a warrant, and evidence that the government had in its
possession at the time it applied for the warrant but did not
utilize — evidence that would have answered the question
whether there was probable cause. This case involves the lat-
ter type. Although the government certainly need not provide
definitive proof that an individual downloaded or otherwise
received illegal images on his computer to establish probable
cause, when it has critical evidence in its possession but
decides to avoid becoming aware of the content, it creates a
                       UNITED STATES v. GOURDE                        2379
“circumstance” which casts substantial doubt on the probabil-
ity that the individual does in fact possess illegal images.

   When this circumstance is properly weighed along with the
others relied upon by the majority, it can no longer be said
that the record before the magistrate judge showed a “fair
probability” that Gourde downloaded or otherwise received
illegal images. The record makes three things clear: First,
Gourde paid for a membership in a website that contained
both legal and illegal images in unknown proportions (i.e., a
“mixed” website).3 Second, the government had the ability to
determine — without any significant expenditure of time or
effort — from the evidence it possessed whether Gourde had
ever downloaded any images from Lolitagurls.com and, if so,
whether any of those images were illegal.4 Third, the affidavit
that the government offered in support of the warrant pro-
vided no evidence that Gourde had ever downloaded any
images, legal or illegal, from the website. The “totality of the-
[se] circumstances” gives rise to one of two conclusions. At
best, the “totality of the circumstances” indicates that the gov-
ernment engaged in “conscious avoidance” and deliberately
chose not to avail itself of the information in its possession
that would have established whether Gourde downloaded or
possessed illegal images before seeking the warrant. At worst,
the “totality of the circumstances” suggests that the govern-
ment did access that information and found that Gourde had
  3
     Although the majority labels the website a “child pornography site,” it
was in fact “mixed” — that is, it contained both legal images (such as
adult pornography) as well as illegal ones.
   4
     The majority argues that “[w]hether the FBI could or would have
found such data . . . is not clear from the record.” Ante at 2372. However,
the majority’s claim ignores strong evidence to the contrary in the record.
During the suppression hearing, Special Agent David Moriguchi, who
applied for the warrant to search Gourde’s home and computer, testified
that four months before the FBI sought the Gourde search warrant, the FBI
had seized the computer of the owner and operator of Lolitagurls.com, and
that the seized computer contained the information about what images, if
any, had been sent to Gourde through the website.
2380                  UNITED STATES v. GOURDE
not downloaded any illegal images, but sought the warrant any-
way.5 Neither “logic” nor “common sense” — to use the
guideposts the majority identifies as central to the “totality-of-
the-circumstances analysis,” ante at 2370 — provides an
answer to the government’s irregular behavior. In the absence
of some explanation of its failure to provide the magistrate
with the evidence in its possession, I do not believe that it can
properly establish probable cause.

    Perhaps if no evidence as to whether an individual had in
fact downloaded or otherwise received illegal images was in
the government’s possession, membership in a “mixed” web-
site alone would be sufficient to establish a “fair probability”
that the individual possessed such images on his computer.
Perhaps not. That case is not before us. Here, the government
admitted that, at the time it applied for the warrant, it pos-
sessed evidence that could have determined conclusively
whether Gourde had downloaded or received illegal images as
a result of his membership in the “mixed” website. Yet, it
failed to provide the court with this dispositive evidence.
Regrettably, the majority ignores this critical fact. In doing so,
it fails to consider the “totality of the circumstances.” Accord-
ingly, I respectfully dissent.



KLEINFELD, Circuit Judge, dissenting:

  I respectfully dissent. The careful decision by the panel1
was correct and should be left alone. There was no probable
  5
     We must consider the circumstances as they existed at the time the
warrant was sought by the government, not what we know to be the cir-
cumstances after the search. At the time the warrant was issued, these
were the two possible conclusions that could have been drawn from the
government’s failure to include in the affidavit the information contained
in the seized computer.
   1
     United States v. Gourde, 382 F.3d 1003 (9th Cir. 2004).
                    UNITED STATES v. GOURDE                   2381
cause because there was no evidence that Gourde had down-
loaded any child pornography.

   Is the holding of the majority opinion that if a person has
subscribed to a site that has legal and illegal material, that suf-
fices as probable cause for a search warrant? That if a person
has paid money to look at material that is illegal to possess,
he probably possesses it? If the holding is narrower than these
formulations, everyone’s computer would be safer were the
narrowing restrictions made clear. If it is not, the majority
opinion is dangerous to everyone’s privacy. In my view, the
majority errs in concluding that there was probable cause for
a search because its inferences depend on unarticulated
assumptions that do not make sense. The majority implicitly
assumes that a person who likes something probably pos-
sesses it, even if possession is against the law.

  The importance of this case is considerable because, for
most people, their computers are their most private spaces.
People commonly talk about the bedroom as a very private
space, yet when they have parties, all the guests — including
perfect strangers — are invited to toss their coats on the bed.
But if one of those guests is caught exploring the host’s com-
puter, that will be his last invitation.

   There are just too many secrets on people’s computers,
most legal, some embarrassing, and some potentially tragic in
their implications, for loose liberality in allowing search war-
rants. Emails and history links may show that someone is
ordering medication for a disease being kept secret even from
family members. Or they may show that someone’s child is
being counseled by parents for a serious problem that is none
of anyone else’s business. Or a married mother of three may
be carrying on a steamy email correspondence with an old
high school boyfriend. Or an otherwise respectable, middle-
aged gentleman may be looking at dirty pictures. Just as a
conscientious public official may be hounded out of office
because a party guest found a homosexual magazine when she
2382                  UNITED STATES v. GOURDE
went to the bathroom at his house, people’s lives may be
ruined because of legal but embarrassing materials found on
their computers. And, in all but the largest metropolitan areas,
it really does not matter whether any formal charges ensue —
if the police or other visitors find the material, it will be all
over town and hinted at in the newspaper within a few days.

   Nor are secrets the only problem. Warrants ordinarily direct
seizure, not just search, and computers are often shared by
family members. Seizure of a shared family computer may,
though unrelated to the law enforcement purpose, effectively
confiscate a professor’s book, a student’s almost completed
Ph.D. thesis, or a business’s accounts payable and receivable.
People cannot get their legitimate work done if their computer
is at the police station because of someone else’s suspected
child pornography downloads. Sex with children is so disgust-
ing to most of us that we may be too liberal in allowing
searches when the government investigates child pornography
cases. The privacy of people’s computers is too important to
let it be eroded by sexual disgust.

   The question an issuing magistrate should ask of a search
warrant is fairly stated by the majority: considering the “total-
ity of the circumstances,” is there a “fair probability” that
what is being looked for will be found at the location to be
searched?2 This is a common sense, practical question that the
magistrate is supposed to ask before issuing a search warrant.3

   The answer has to come from the statute defining the
crimes at issue and the search warrant application. Common
sense questions for the issuing magistrate to ask are “what are
the police looking for?” and “why do they think they will find
evidence of it there?” The application for the search warrant
says that the FBI wanted to search Gourde’s home for “evi-
dence of possession, receipt and transmission of child pornog-
  2
   Illinois v. Gates, 462 U.S. 213, 230 (1983).
  3
   Id. at 231.
                    UNITED STATES v. GOURDE                 2383
raphy” in violation of 18 U.S.C. §§ 2252 and 2252A. So the
“what are you looking for?” question is answered precisely
and satisfactorily.

   The serious, unavoidable next question that an issuing mag-
istrate is obligated to ask is “why do you think there is a fair
probability of finding such evidence on Gourde’s computer?”
Here is where the affidavit fails to make out the case. It estab-
lishes only that a website, “Lolitagurls.com,” had criminal
child pornography on it — along with much legally permissi-
ble material — and that Gourde had paid $19.95 to subscribe
to it. That is not enough, as a common sense matter, because:
(1) Gourde might have been using the website to look at the
legal rather than the illegal material, and (2) even if Gourde
subscribed just because he liked to look at illegal child por-
nography, common sense suggests that he also liked to stay
out of jail, so he would look but avoid possessing.

   I generally agree with the careful analysis in the panel opin-
ion about the mixed nature of the site.4 In this dissent, I focus
mostly on the additional point that evidence of an attraction
to child pornography does not support an inference that a per-
son possesses it. The affidavit sets out ample probable cause
to infer, at least if one knows of Vladmir Nabakov’s novel,
that “Lolitagurls.com” was a purveyor of child pornography:
its name, its claim to have over 1,000 “pictures of girls age
12-17,” its reference to “naked lolita girls,” and the pictures
of “nude and partially dressed young girls, some prepubes-
cent” on the free tour pages promoting subscriptions, and the
images posted in the subscriber section of which “some
depicted the lascivious display of the breast and genitalia of
girls under the age of 18.”

   On the other hand, there were indications that supported the
inference that some or most subscribers would want the site
for access to legal pornography: the promotional language
  4
   Gourde, 382 F.3d at 1011-12.
2384                 UNITED STATES v. GOURDE
said “This site is in full compliance with United States Code
Title 18 Part I Chapter 110 Section 2256”; the reference to
pictures of “naked lolita girls” was in a different sentence
from “girls age 12-17”; the price, $19.95 a month, was not
extraordinarily high as one might expect of contraband; much
of the material on the site (the affidavit does not say whether
it is a small portion, a large portion, or almost all) was what
the FBI agent’s affidavit said was legal pornography, consist-
ing of “adult pornography . . . and child erotica.” Thus a per-
son might well subscribe to the site to look at and download
legal material. The subscriber might well think — knowing
the proclivity of merchants for puffing their goods and of the
ability of models to make themselves look younger than they
are — that he would have the pleasure of looking at the sort
of pornography that appealed to him without the legal risk of
looking at anything that involved violation of federal law.

   Nevertheless, for purposes of argument, let us assume that
the subscriber would think that the assurance of lawfulness
and all the legal material were mere window dressing. Let us
further assume that as a matter of common sense, subscription
to Lolitagurls.com suffices in the “totality of circumstances”
to establish that there is a “fair probability”5 that a subscriber
has a perverted interest in looking at criminal child pornogra-
phy. Though satisfied from the affidavit that Gourde probably
had this perverted sexual desire, an issuing magistrate should
still have rejected the warrant because it still did not establish
a “fair probability” that evidence of a child pornography
crime would be found on Gourde’s computer.

   The reason he could not be assumed to possess child por-
nography is that possession of child pornography is a very
serious crime and the affidavit did not say he had downloaded
any. He could use the site to look at child pornography with-
out downloading it, a reasonable assumption in the absence of
evidence that he had downloaded images. Common sense
  5
   Gates, 462 U.S. at 436.
                        UNITED STATES v. GOURDE                       2385
suggests that everyone, pervert or not, has the desire to stay
out of jail. The ordinary desire to stay out of jail is a factor
that must be considered in the totality of circumstances. It
would be irrational to assume that an individual is indifferent
between subjecting himself to criminal sanctions and avoiding
them, when he can attain his object while avoiding them. To
commit the crime for which the warrant sought evidence, one
has to do something more than look: he must ship, produce,
or at the least knowingly possess. The two child pornography
statutes at issue do not say that viewing child pornography is
a crime. Congress could perhaps make it a crime to pay to
view such images, but it did not.

   Section 2252 provides penalties for one who “knowingly
transports or ships,” “knowingly receives,” “knowingly repro-
duces . . . for distribution,” “knowingly sells,” or “knowingly
possesses with intent to sell.”6 Section 2252A provides penal-
  6
   § 2252. Certain activities relating to material involving the sexual
exploitation of minors
      (a) Any person who—
      (1) knowingly transports or ships in interstate or foreign com-
      merce by any means including by computer or mails, any visual
      depiction, if—
      (A) the producing of such visual depiction involves the use of a
      minor engaging in sexually explicit conduct; and
      (B) such visual depiction is of such conduct;
      (2) knowingly receives, or distributes, any visual depiction that
      has been mailed, or has been shipped or transported in interstate
      or foreign commerce, or which contains materials which have
      been mailed or so shipped or transported, by any means including
      by computer, or knowingly reproduces any visual depiction for
      distribution in interstate or foreign commerce or through the
      mails, if—
      (A) the producing of such visual depiction involves the use of a
      minor engaging in sexually explicit conduct; and
      (B) such visual depiction is of such conduct;
2386                    UNITED STATES v. GOURDE
ties for one who “knowingly mails, or transports or ships,”
“knowingly receives or distributes,” “knowingly reproduces
. . . for distribution,” and so forth.7 There is nothing in either
                                                (Text continued on page 2388)

      (3) either—
      (A) in the special maritime and territorial jurisdiction of the
      United States, or on any land or building owned by, leased to, or
      otherwise used by or under the control of the Government of the
      United States, or in the Indian country as defined in section 1151
      of this title, knowingly sells or possesses with intent to sell any
      visual depiction; or
      (B) knowingly sells or possesses with intent to sell any visual
      depiction that has been mailed, or has been shipped or trans-
      ported in interstate or foreign commerce, or which was produced
      using materials which have been mailed or so shipped or trans-
      ported, by any means, including by computer, if—
      (i) the producing of such visual depiction involves the use of a
      minor engaging in sexually explicit conduct; and
      (ii) such visual depiction is of such conduct; or
      (4) either—
      (A) in the special maritime and territorial jurisdiction of the
      United States, or on any land or building owned by, leased to, or
      otherwise used by or under the control of the Government of the
      United States, or in the Indian country as defined in section 1151
      of this title, knowingly possesses 1 or more books, magazines,
      periodicals, films, video tapes, or other matter which contain any
      visual depiction; or
      (B) knowingly possesses 1 or more books, magazines, periodi-
      cals, films, video tapes, or other matter which contain any visual
      depiction that has been mailed, or has been shipped or trans-
      ported in interstate or foreign commerce, or which was produced
      using materials which have been mailed or so shipped or trans-
      ported, by any means including by computer, if—
      (i) the producing of such visual depiction involves the use of a
      minor engaging in sexually explicit conduct; and
      (ii) such visual depiction is of such conduct;
    shall be punished as provided in subsection (b) of this section.
  7
   § 2252A. Certain activities relating to material constituting or contain-
ing child pornography
                   UNITED STATES v. GOURDE                         2387
(a) Any person who—
(1) knowingly mails, or transports or ships in interstate or for-
eign commerce by any means, including by computer, any child
pornography;
(2) knowingly receives or distributes—
(A) any child pornography that has been mailed, or shipped or
transported in interstate or foreign commerce by any means,
including by computer; or
(B) any material that contains child pornography that has been
mailed, or shipped or transported in interstate or foreign com-
merce by any means, including by computer;
(3) knowingly—
(A) reproduces any child pornography for distribution through
the mails, or in interstate or foreign commerce by any means,
including by computer; or
(B) advertises, promotes, presents, distributes, or solicits through
the mails, or in interstate or foreign commerce by any means,
including by computer, any material or purported material in a
manner that reflects the belief, or that is intended to cause another
to believe, that the material or purported material is, or contains
—
(i) an obscene visual depiction of a minor engaging in sexually
explicit conduct; or
(ii) a visual depiction of an actual minor engaging in sexually
explicit conduct;
(4) either—
(A) in the special maritime and territorial jurisdiction of the
United States, or on any land or building owned by, leased to, or
otherwise used by or under the control of the United States Gov-
ernment, or in the Indian country (as defined in section 1151),
knowingly sells or possesses with the intent to sell any child por-
nography; or
(B) knowingly sells or possesses with the intent to sell any child
pornography that has been mailed, or shipped or transported in
interstate or foreign commerce by any means, including by com-
2388                 UNITED STATES v. GOURDE
statute that criminalizes looking. Though the spirit and pur-
pose of the law is doubtless to stamp out the child pornogra-

   puter, or that was produced using materials that have been
   mailed, or shipped or transported in interstate or foreign com-
   merce by any means, including by computer;
   (5) either—
   (A) in the special maritime and territorial jurisdiction of the
   United States, or on any land or building owned by, leased to, or
   otherwise used by or under the control of the United States Gov-
   ernment, or in the Indian country (as defined in section 1151),
   knowingly possesses any book, magazine, periodical, film, video-
   tape, computer disk, or any other material that contains an image
   of child pornography; or
   (B) knowingly possesses any book, magazine, periodical, film,
   videotape, computer disk, or any other material that contains an
   image of child pornography that has been mailed, or shipped or
   transported in interstate or foreign commerce by any means,
   including by computer, or that was produced using materials that
   have been mailed, or shipped or transported in interstate or for-
   eign commerce by any means, including by computer; or
   (6) knowingly distributes, offers, sends, or provides to a minor
   any visual depiction, including any photograph, film, video, pic-
   ture, or computer generated image or picture, whether made or
   produced by electronic, mechanical, or other means, where such
   visual depiction is, or appears to be, of a minor engaging in sexu-
   ally explicit conduct—
   (A) that has been mailed, shipped, or transported in interstate or
   foreign commerce by any means, including by computer;
   (B) that was produced using materials that have been mailed,
   shipped, or transported in interstate or foreign commerce by any
   means, including by computer; or
   (C) which distribution, offer, sending, or provision is accom-
   plished using the mails or by transmitting or causing to be trans-
   mitted any wire communication in interstate or foreign
   commerce, including by computer,
   for purposes of inducing or persuading a minor to participate in
   any activity that is illegal.
   shall be punished as provided in subsection (b).
                     UNITED STATES v. GOURDE               2389
phy industry, criminal laws have no penumbras or
emanations. There is no principle more essential to liberty, or
more deeply imbued in our law, than that what is not prohib-
ited, is permitted. That principle, and due process concerns,
are why criminal statutes are strictly construed; that is, “[a]
criminal law is not to be read expansively to include what is
not plainly embraced within the language of the statute.”8

   About the closest the statutes get to mere looking is the
phrase “knowingly receives.” Though precedent does not set-
tle the question, it does not square with common sense to treat
looking as knowingly receiving. True, electrons have to turn
a lot of bits into ones and zeroes on the looker’s computer to
enable him to look, and he has received the electronic signals
that do this. But that is not much different from light waves
from a picture stimulating rods and cones on the retina. One
would not say that a person who had looked at the Mona Lisa
at the Louvre had “received” it, even though the reflected
light waves had altered electronic signals to the optic nerve
from the retina, and a recollection was stored in the brain. The
government tries to make something of the computer brows-
er’s cache, but that cannot be the same thing as “receiving”
because the cache is an area of memory and disk space avail-
able to the browser software, not to the computer user. If the
computer user accesses the same page on the internet again
before the cache is overwritten, the browser software will dis-
play the page from the cache to save download time and web
traffic, but the user ordinarily cannot display the picture
offline from the cache. To view the picture without accessing
the site, the computer user usually has to take the additional
affirmative step of downloading and saving it as a JPEG,
PDF, or in some other user-accessible form. The concept of
“receiving” implies possession. Possession requires dominion
  8
   Kordel v. United States, 335 U.S. 345, 348-49 (1948).
2390                    UNITED STATES v. GOURDE
and control, a concept well understood from drug and fire-
arms cases.9

   The affidavit does focus on the tendency of a collector of
child pornography to preserve the images collected. That
squares with common sense, because collectors, whether of
legal or illegal items, are by virtue of being collectors unlikely
to throw items in their collections away. The portions of the
affidavit speaking to the habits of collectors support the infer-
ence that if Gourde had downloaded images he probably still
had them, even though his subscription ended when the site
was terminated four months before the search.

   But was Gourde a collector? The search warrant affidavit
has one paragraph stating that there was probable cause to
believe Gourde was a collector. All it says is that Gourde
joined the website, he “could” have easily downloaded
images, he did not cancel his subscription, and he would have
to have viewed images of naked prepubescent females with
descriptive language saying they were 12 to 17 years old.10
  9
    See United States v. Carrasco, 257 F.3d 1045, 1049 (9th Cir. 2001)
(“To prove constructive possession, the government must prove a suffi-
cient connection between the defendant and the contraband to support the
inference that the defendant exercised dominion and control over the fire-
arms.”).
   10
      Here is the affidavit paragraph 33 in its entirety:
      33. The following facts lead me to believe that MICAH
      GOURDE is a collector of child pornography, and as such is
      likely to maintain for long periods of time a collection of child
      pornography and related evidence:
         a. GOURDE took steps to affirmatively join the website
      ‘Lolitagurls.com’, which advertises pictures of young girls and
      offers images of minors engaged in sexually explicit conduct.
         b. GOURDE remained a member of this website for over two
      months, although once he gained access to the website, he could
      have easily removed himself from the list of subscribers. During
      this time, he had access to hundreds of images, including histori-
                      UNITED STATES v. GOURDE                        2391
That is not enough for probable cause that Gourde was a col-
lector.

   The affidavit does not claim that subscribers to publicly
available websites like this tend to be collectors (and were
such a claim made the foundation for it would need examina-
tion), or that collectors acquire their collections from public
websites like Lolitagurls.com as opposed to private emails.
The question might be raised, “why wouldn’t they?” The
answer is that possession was and is a serious crime, while
simple viewing is not. The statutes quoted earlier set out pen-
alties ranging from five to forty years with mandatory mini-
mums as high as fifteen years for the various child
pornography offenses and offenders denoted in them.11 These
penalties impose a high price on collecting, likely to deter
many people even if they might like to collect.

   The search warrant affidavit also contains one screaming
silence: it does not say that the server showed any downloads
to Gourde’s computer. The affidavit, signed in May 2001,
establishes that the FBI took the Lolitagurls.com smut mer-
chant’s computer in January 2001. There was plenty of time
in these several months to go through it to determine what
addresses downloaded images, yet there is no mention that
Gourde’s address received any. To an experienced lawyer or
judge, for whom silences are loud where information would
ordinarily be provided, that is like an absence of skid marks
at an accident scene or a personal injury complaint alleging

    cal postings to the site, which could easily be downloaded during
    his period of membership.
        c. Any time GOURDE would have logged on to this website,
     he would have had to have viewed images of naked prepubescent
     females with a caption that described them as twelve to
     seventeen-year-old girls, yet he did not un-subscribe to this web-
     site for at least two months.
  11
     See, 18 U.S.C. §§ 2252 (b), 2252A (b).
2392                UNITED STATES v. GOURDE
grievous physical injury but no medical expenses or wage
loss. The stronger inference from this silence in the affidavit,
is not that Gourde did download, but that the FBI looked and
found that Gourde’s computer did not receive downloads.

   This negative inference is supported by the testimony at the
suppression hearing, where the FBI agent acknowledged that
“It’s fair to say that a record of the operations of this website,
the images it contained, when and if they were sent out, trans-
mitted, emailed, that information could have been traced from
the Iowa server.” He also conceded that the information avail-
able from the server “would include information that would
inform the F.B.I. about whether somebody downloaded
images from the site, when they downloaded them, or other
information indicating exactly what was sent from Iowa.”
There was nothing in the affidavit establishing that Gourde
ever downloaded anything from Lolitagurls.com, and the
silence suggested that the FBI had checked the download his-
tory and found that he had not.

   A careful issuing magistrate would have to ask himself the
question, “why should I believe Gourde has such images, that
is, that he is a collector?” And the common sense answer
would have to be, particularly in the absence of evidence of
downloads, “Not unless he is a fool, since he can look without
criminal risk, and would likely be deterred from collecting by
the heavy sanctions applied to it.” Part of the “totality of cir-
cumstances” is the legal environment in which the individual
lives. Common sense suggests that a lot of people would do
a lot of things that they might like to do — going 90 on an
empty freeway, paying less taxes than are owed, crossing an
intersection on a red light when there is no traffic, download-
ing pirated music on the internet — were it not for the legal
trouble they would generate for themselves by doing them.

  Ordinarily the criminal law takes seriously the effective-
ness of deterrence. A sentencing court is commanded by Con-
gress to assure that the sentence “afford adequate deterrence
                     UNITED STATES v. GOURDE                     2393
to criminal conduct.”12 All of the people are not deterred all
of the time, but most people are deterred most of the time. Not
everybody is deterred from buying $250,000 cars by the high
prices either, but most people are, so it would not be reason-
able to assume that a multimillionaire car lover probably has
a Ferrari. Applying common sense to the totality of circum-
stances, the issuing magistrate would have to suppose that
while Gourde might well have a perverted sexual interest in
little girls, he would also have the normal desire to stay out
of prison. He could satisfy both desires by looking but not
possessing. If he had a fast internet connection, he could look
online about as fast as he could look at images on his hard
drive. Considering the legal risk if he downloaded images, it
would take something more, such as a statement in the affida-
vit that the smut purveyor’s computer showed that Gourde’s
computer had received downloads, to establish probable cause
that Gourde collected the images. Why would he collect
images on his hard drive when, as a subscriber, he could look
whenever he wanted without the legal risk? The affidavit pro-
vides experienced judgment (though not scientific in the sense
that Daubert13 and Kumho Tire14 require) that collectors horde
their collectibles, but no probable cause to suggest that
Gourde was a collector.

   The cases the majority cites generally have factors in addi-
tion to site membership to support an inference of collecting
illegal pictures — which is the crime for which the warrant
sought evidence — as opposed to non-criminal looking. In
those cases, the inferences were based on individualized facts,
not mere profiling. In United States v. Froman, the defendant
not only joined the child pornography e-group “Candyman,”
but also identified himself with aliases announcing his per-
verted sexual interest in little girls.15 The internet group in
  12
     18 U.S.C. § 3553(a)(2)(B).
  13
     Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
  14
     Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999).
  15
     United States v. Froman, 355, F.3d 882, 890-91 (5th Cir. 2002).
2394                   UNITED STATES v. GOURDE
United States v. Martin was determined to be “primarily . . .
for effecting illegal activity,”16 but Lolitagurls.com was, as
explained above, more ambiguous. In our own precedent, we
used the collector profile when the defendant had a personal
website that demonstrated an “extreme interest in young chil-
dren.”17 Unlike each of these cases, there is no evidence par-
ticular to Gourde to suggest that he is a collector of illegal
images.18

   The majority concludes that the affidavit made out probable
cause by assuming that anyone who subscribes to an internet
site with both legal and illegal material must collect illegal
material from the site. This assumption stacks inference upon
inference until the conclusion is too weak to support the inva-
sion of privacy entailed by a search warrant. “[W]ith each
succeeding inference, the last reached is less and less likely
to be true.”19 The privacy of a person with a sexual perversion
that might make him a danger to our children seems by itself
an unlikely candidate for concern. But the overwhelming
importance of the privacy of people’s computers makes it
essential to assure that — even in this ugly corner of human
perversion — probable cause seriously interpreted remain a
prerequisite for search warrants.

   Therefore, I respectfully dissent.




  16
     United States v. Martin, 426 F.3d 68, 77 (2nd Cir. 2005).
  17
     United States v. Hay, 231 F.3d 630, 634 (9th Cir. 2000).
  18
     See Ybarra v. Illinois, 444 U.S. 85, 90 (1979) (“a search . . . must be
supported by probable cause particularized . . . to that person”).
  19
     United States v. Weber, 923 F.2d 1338, 1345 (9th Cir. 1990).